EXHIBIT 10.20 2007 credit facility with UNITED WESTERN BANK

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (“Agreement”), dated as of May 7, 2007, is by and among
ACROSS AMERICA REAL ESTATE CORP., a Colorado corporation (“Company”), and UNITED
WESTERN BANK (“Lender”).

RECITALS:

A. Company is engaged in the business of acquiring parcels of real estate
throughout the lower 48 states of the United States for build-to-suit small box
retail real estate construction projects to be leased to various credit tenants.

B. Company has applied to Lender for a guidance line of credit facility for
individual construction loans to be made to the Company and its operating
subsidiaries (individually, a “Loan” and collectively, “Loans”), which in the
aggregate will not exceed the Facility Amount (as hereinafter defined), for the
purpose of acquiring parcels of land and to pay for the costs incurred in the
development and construction of the improvements required under the leases to be
approved by Lender, all in accordance with plans and specifications to be
approved by Lender.

C. Lender has agreed to make a revolving credit facility available to Company,
subject to Lender’s credit approval and underwriting of the economics of each
such project, including, without limitation, Lender’s approval of the lease,
budget, schedule, appraisal, construction contracts, title, zoning,
environmental condition and other aspects of each such project, on the terms and
conditions stated herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT:

Section 1. Definitions. The following words shall have the following meanings
when used in this Agreement.

“Advance” or “Advances” shall mean a disbursement or disbursements made under
any Loan pursuant to the terms of the Loan Documents for the Project and this
Agreement.

“Affiliate” shall mean with respect to a Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person; unless otherwise specified,
“Affiliate” means an Affiliate of Borrower.

“Agreement” shall mean this Credit Agreement as may be amended or modified from
time to time, together with all exhibits and schedules attached to this
Agreement from time to time.

“Approved Appraisal” shall mean an appraisal of the Project (i) ordered by the
Lender, (ii) prepared by an appraiser satisfactory to the Lender, (iii) prepared
in accordance with the requirements of Section 3.3, (iv) in compliance with all
federal and state standards for appraisals, (v) reviewed and approved by the
Lender and (vi) in a form and substance satisfactory to the Lender in its sole
discretion.

“Approved Leases” shall mean the lease for the Project approved by Lender prior
to the Closing Date as more fully provided herein.

“Borrower” shall mean the Company and each Operating Subsidiary, collectively. A
reference to the Borrower shall be deemed a reference to any or all of the
applicable borrowers.

“Borrower’s Deposits” shall mean such cash sums as may be deposited or may be
required to be deposited into the Collateral Account, including, but not limited
to, the proceeds from insurance claims, and additional sums deposited by
Borrower as required in this Agreement.

“Borrower’s Equity” shall mean the investment by Borrower into each Project of
Borrower’s cash equity, in a manner satisfactory to Lender, prior to the Closing
Date for the applicable Loan which shall be in the amount not less than
twenty-five percent (25%) of the Project Costs, provided that in no event shall
Borrower’s cash equity invested in each Project be less than the difference
between the applicable Project Costs and the Maximum Project Loan Amount.
Borrower’s Equity shall remain invested in each Project until the Loan with
respect thereto has been repaid in full. In addition to the Borrower’s Equity
requirement, the Borrower is obligated to fund cost overruns as provided in
Section 4.5 below.

“Business Day” means (i) with respect to any borrowing, payment or rate as
provided in the Note, a day (other than a Saturday or Sunday) on which banks
generally are open in Denver, Colorado for the conduct of substantially all of
their commercial lending activities and (ii) for all other purposes, a day other
than a Saturday, Sunday or any other day on which national banking associations
are authorized or obligated to close.

“Certified” shall mean, in connection with any document or instrument to be
delivered to Lender, that the same is certified by a principal of Borrower, that
such document or instrument is true, complete and correct.

“Closing” shall mean the making of first Advance under each Loan.

“Closing Date” shall mean the date of the first Advance under each Loan.

“Collateral” shall mean the Real Property, the Improvements, the Collateral
Account, and all other real and personal property in which Lender has obtained a
lien, security interest or assignment as described in any and all of the
Security Documents.

“Collateral Account” shall mean a depository account to be opened and maintained
with Lender into which Lender may deposit Advances and in which Borrower may be
required, under the terms contained herein, to deposit Borrower’s Deposits and
other sums as described herein.

“Company Subordinated Debt” shall mean, for purposes of making the computations
called for in Section 8.21, indebtedness and liabilities of the Company which
have been subordinated to indebtedness owed by the Company to Lender by written
agreement in form and substance acceptable to Lender.

“Completion Date” shall mean the date not later than the date scheduled for
occupancy of the Lessee under that applicable Approved Lease.

“Construction Contracts” shall mean the construction and development and
architectural and engineering contracts between Borrower or its agents and all
Contractors and other persons for the construction of the Improvements,
including, with limitation, the General Contractor’s contract, as they may be
amended from time to time with Lender’s consent as provided herein.

“Contractors” shall mean the General Contractor and all architects, engineers,
subcontractors, sub-subcontractors, material suppliers or any other party who
might now or may in the future claim or have the right to claim a mechanic’s
lien upon all or any portion of the Project.

“Debt” shall mean all of the Company’s liabilities excluding Company
Subordinated Debt. Debt shall include, without limitation (in each case, whether
such obligation is with full or limited recourse): (i) any obligation for
borrowed money; (ii) any obligation evidenced by a bond, debenture, note or
other similar instrument; (iii) any obligation to pay the deferred purchase
price of property or services, except trade accounts payable within sixty
(60) days and which arise in the ordinary course of business only if and so long
as such trade accounts are payable on customary trade terms; (iv) any
obligations as a lessee under a capitalized lease; (v) any obligation to
purchase securities or other property that arises out of or in connection with
the sale of the same or substantially similar securities or property; (vi) any
contingent obligations to reimburse any person in respect of amounts paid under
a letter of credit or other guaranty issued by such other person, to the extent
that such reimbursement obligation remains outstanding after it becomes
noncontingent; (vii) any obligation with respect to interest rate or currency
swaps or similar obligations requiring a person to make payment, whether
periodically or upon the happening of a contingency, except that if any
agreement relating to such obligation provides for the netting of amounts
payable by and to such person thereunder, or if such agreement provides for the
simultaneous payments of amounts by and to such person, then in such case the
amount of such obligation shall be the net amount thereof; (viii) any debt of
others secured by (or which the holder of such indebtedness has an existing
right, contingent or otherwise to be secured by) a lien on any asset of the
Company; (ix) any indebtedness of others guaranteed by the Company; and (x) any
and all other liabilities reflected on the balance sheet of the Company.

“Debt Service Coverage Ratio” means, for any twelve (12)-month period, in the
case of each Project, the ratio, as determined by Lender, of (i) NOI of the
Approved Lease for such period to (ii) an amount equal to the principal and
interest payments that would be due and payable during such period based upon
the amount necessary to fully amortize a hypothetical loan in an amount equal to
the Maximum Project Loan Amount, using an interest rate equal to the Interest
Rate as of the date of determination by Lender, in equal installments over an
assumed amortization period of 25 years.

“Deed of Trust” shall mean the first priority deed of trust (or if approved by
Lender, a mortgage) to be delivered to Lender at each Closing for each Loan
encumbering the Real Property and the Improvements of the Project given by the
owner, which shall be on Operating Subsidiary, for the benefit of Lender, as the
same may be amended, modified, extended, renewed, restated or supplemented from
time to time.

“Default Rate” has the meaning given such term in Section 11.

“ERISA” has the meaning given such term in Section 8.14.

“Event of Default” shall mean and include any of the Events of Default set forth
below in the section titled “Events of Default.”

“Facility” means the credit facility to be extended by Lender under this
Agreement and shall include all Loans made hereunder.

“Facility Amount” means Twenty-Five Million Dollars ($25,000,000.00).

“Facility Expiration Date” has the meaning given such term in Section 2.5.

“GAAP” shall mean generally accepted accounting principals consistently applied.

“General Contractor” shall mean any contractor selected by Borrower and approved
by Lender to act as the general contractor for any Project.

“Governmental Authority” shall mean the governmental or quasi-governmental
agency or board having zoning, subdivision and land use authority and other
jurisdiction over the Real Property.

“Improvements” shall mean the buildings and all other improvements located on
each Real Property including, without limitation, foundations, all structural,
heating, air conditioning, ventilation and electrical improvements, all tenant
finish improvements, and including the Improvements to be constructed with the
proceeds of each Loan pursuant to the applicable Project Plans and
Specifications.

“Inspector” shall mean the consulting firm hired by Lender, at Borrower’s
expense, to perform periodic observations of the Project and to advise Lender as
to conformance of the Improvements, as constructed, with the Construction
Contracts, Project Plans and Specifications and Project Budget. The initial
Inspector shall be as designated by Lender, and may be changed from time to time
in Lender’s absolute discretion.

“Interest Rate” shall mean a rate of interest per annum equal to the Prime Rate
less one-half of one percent (0.5%), with the Interest Rate to be adjusted on
the date of each change in the Prime Rate.

“Lender” shall mean United Western Bank, and its successors and assigns.

“Lessee” shall mean any one or more persons or entities who lease or occupy
space within the Project under an Approved Lease.

“Loan Documents” shall mean collectively this Agreement, all Notes, all Project
Loan Agreements, the Security Documents, and any other document now or hereafter
evidencing or securing the Loans as they may be hereafter modified or amended.

“Loan Expenses” shall mean all expenses, charges, costs and fees of Lender
referred to or necessitated by the terms of this Agreement, or incurred by
Lender in connection with this Agreement or the other Loan Documents, including,
without limitation, all recording and registration fees, charges and taxes,
title insurance charges and premiums, legal fees and disbursements of counsel
for Lender, documentation and processing fees, copying expenses, courier charges
for delivery of documents, loan commitment fees, costs of consultants retained
by Lender, long-distance telephone charges, costs of surveys, environmental
audit expenses, fees of any architect or engineer and other professional
retained by Lender in connection with this Agreement, costs of premiums on
surety company bonds, appraisal fees and out-of-pocket expenses of Lender in
administering this Agreement, regardless of whether incurred before or after the
Closing Date.

“Material Adverse Event” or “Material Adverse Effect” shall mean any
circumstance, occurrence or event which, in the reasonable discretion of Lender,
may materially and adversely affect the present or prospective financial
condition or operations of Borrower or materially impair the ability of Borrower
to perform its obligations under the Loan Documents.

“Maturity Date” shall mean the maturity date stated in the Note evidencing each
Loan.

“Maximum Project Loan Amount” shall mean the maximum principal amount of each
Loan for each Project determined by Lender in accordance with Section 2.2
regardless of the amount actually disbursed.

“NOI” shall mean, for any period, the proforma, gross income from a Project
based upon actual lease rates contained in the Approved Lease, computed on an
annualized basis, less all Operating Expenses, as reasonably determined by
Lender.

“Note” shall mean the promissory note for each Loan executed by Borrower in
connection with each Project payable to the order of Lender in the Maximum
Project Loan Amount as they may be amended, modified, extended, renewed,
restated or supplemented from time to time. “Notes” shall mean all of such
promissory notes.

“Obligations” shall mean all of the direct and indirect, matured or unmatured
financial and other obligations, covenants and agreements to be performed by
Borrower to or for the benefit of Lender under any of the Loan Documents,
including, without limitation, Borrower’s obligation to repay to Lender all
principal and interest due under each Loan.

“Operating Expenses” shall mean, for any period, all actual ordinary and normal
costs and expenses of the ownership, maintenance, management and operation of a
Project and shall include amounts reasonably estimated by Borrower to be
reserved for the payment of taxes, insurance, security deposits and similar
current liabilities, including any management fees, as reasonably determined by
Lender.

“Operating Subsidiary” shall mean an Affiliate of the Company that is an
operating subsidiary of the Company, formed, pursuant to organizational
documents satisfactory to Lender, for each Project for the purpose of owning,
constructing and operating the same. Each Operating Subsidiary shall be a
single-purpose entity.

“Person” means any individual, sole proprietorship, corporation, partnership,
limited liability company, trust, unincorporated organization, mutual company,
joint stock company, estate, union, employee organization, government or any
agency or political subdivision thereof.

“Prime Rate” shall mean the “prime rate” designated in the “Money Rates” table
published each business day in the Central edition of The Wall Street Journal.
If The Wall Street Journal prime rate is unavailable at any time, Lender will
select a replacement index or other appropriate measure as the basis for the
interest rate for the Notes. The Prime Rate is not necessarily the lowest
interest rate offered or charged by Lender at any given time for commercial or
other extensions of credit.

“Project” shall mean the performance of, as distinct separate projects, (i) the
acquisition of a parcel of Real Property in connection with an Approved Lease,
and (ii) the development and construction of the Improvements in connection with
leasing of such Real Property to be completed by the landlord under an Approved
Lease entered into subsequent to the Closing Date, all to be accomplished in
accordance with the Project Budget, the Project Schedule, and the Project Plans
and Specifications. As the context may require, the term “Project” shall also
mean and refer, collectively, to the (i) Real Property and (ii) Improvements to
be constructed thereon in accordance with the Project Plans and Specifications.
“Projects” shall mean all of such projects.

“Project Budget” shall mean a budget prepared for each Project, as approved by
Lender as provided herein, for the costs of acquiring each Real Property and the
hard and soft costs of development and construction of the Improvements for
those specific line items shown in the Project Budget, including the costs of
the construction of the Improvements under an Approved Lease for each Project.
Each Project Budget shall include a trade payment breakdown. Further, without
limiting the generality of the foregoing, each Project Budget shall include an
interest reserve approved by Lender, provided Borrower will remain liable for
the payment of all interest under the Loan Documents in the event of any
deficiency.

“Project Costs” shall mean the total costs of each Project as reflected in the
Project Budgets, including land costs, hard costs, soft costs, loan fees and
leasing commissions.

“Project Loan Agreement” has the meaning given such term in Section 3.1(b).
“Project Loan Agreements” shall mean all of such loan agreements.

“Project Plans and Specifications” shall mean all plans, specifications,
engineering studies and other construction documents approved by Lender for each
Project for the construction of the Improvements as may be amended from time to
time with Lender’s consent.

“Project Schedule” shall mean the construction schedule prepared by Borrower for
each Project, which shall be subject to approval by Lender, together with any
amendments thereto approved by Lender.

“Real Property” shall mean the real estate acquired for each Project and all
Improvements.

“Security Documents” shall have the meaning ascribed in Section 3.1 hereof.

“State” shall mean, in the case of each Project, the state in which the Project
is located.

“Subordinate Debt” means the loans made to the Company by Affiliates thereof set
forth on Exhibit C attached hereto and made a part hereof.

“Subordinate Lender” means each holder of Subordinate Debt.

“Subordination Agreement” means an agreement entered into by a Subordinate
Lender, for the benefit of Lender, in form and substance satisfactory to Lender,
pursuant to which payments (including principal and interest) on the Subordinate
Debt held by such Subordinate Lender and the exercise of any remedies by such
Subordinate Lender with respect thereto are prohibited, on terms and conditions
satisfactory to Lender, until the Obligations have been paid in full to Lender.

“Tangible Net Worth” shall mean the Company’s total assets excluding all
intangible assets (i.e., goodwill, trademarks, patents, copyrights, and similar
intangible items, but including leaseholds and leasehold improvements) less
total Debt.

“Title Company” shall mean First American Heritage Title Company, as agent for
First American Title Insurance Company, which shall insure the priority of the
Deeds of Trust for the Projects.

Section 2. Loan Commitment; Project Approval; Facility. Lender and Borrower
agree that Lender’s obligation to make Loans to or for benefit of Borrower is
subject to the following terms and conditions.

2.1 Underwriting and Credit Approval. Lender shall have no obligation to make
any Loan or Advances until and unless Lender has completed its credit analysis
of the Project and has approved the Loan under the Lender’s then existing credit
standards and policies; and Lender shall have reviewed and approved all aspects
of the Project as more fully provided herein, including without limitation each
of the following: Approved Appraisal, Project Budget, Project Schedule,
Construction Contracts, Approved Lease, the Lessee, Project Budget, General
Contractor, Project Costs and all of the conditions to initial disbursement as
provided below. Lender offers no assurance that any individual Project will be
approved. Lender shall be under no obligation to approve any particular Project.
Lender shall be under no obligation to make a Loan unless and until it has
approved the Project, and then the closing and funding of the Loan shall be
subject to the conditions set forth in Sections 2, 3 and 4 below.

2.2 Conditions for Project Approval. In addition to all other conditions for
Advances contained in this Agreement and the Loan Documents, the following
conditions precedent shall apply to Lender’s approval for each Project:

(a) Project Type. The proposed Project must be for a pre-leased, single-tenant,
build-to-suit retail, commercial or industrial construction project, located
within the lower 48 states of the continental United States, consisting of a
small box retail facility for a nationally or regionally recognized franchise
from a franchisor approved by Lender (which can include, but is not limited to,
Family Dollar, Advanced Auto Parts, IHOP, Lone Star Steak House Grease Monkey,
Carl’s Jr. and FedEx Kinko’s).

(b) Approved Lease. No Loan shall be approved for any Project unless and until
Borrower has obtained a lease for the Project and the lease and the prospective
tenant have been approved by Lender as an Approved Lease under Section 2.3
below. There shall have occurred no event of default or breach under the
Approved Lease and no Material Adverse Event shall have occurred affecting the
Lessee under the Approved Lease.

(c) Borrower Due Diligence; Items to be Provided to Lender for Approval.
Borrower shall have delivered to Lender a copy of the Project due diligence
gathered by Borrower, including copies of the following:

(1) Fully executed letter of intent for a lease from a credit tenant;

(2) Proposed lease;

(3) Internally prepared available work product concerning the proposed

tenant (corporate store or franchisee), and financial strength thereof;

(4) Purchase contract for the Real Estate;

(5) Project Budget exhibiting 25% of Project Costs invested by

Borrower prior to Closing as borrower equity;

(6) Description/location of Real Estate;

(7) Franchise agreement of the tenant relating to the Project, and

(8) If Franchise, a notice of Good Standing from Franchisor.

(d) Budget. Borrower shall have submitted to Lender a proposed budget for the
Project itemizing the gross costs, including the direct or indirect costs for
the acquisition of the Real Property and the construction of the Improvements
for the Approved Lease, certified by Borrower, which shall be in a form and
content satisfactory to Lender and shall be subject to approval by Lender.
Borrower shall have submitted the Project Schedule for the Project to Lender for
its approval.

(e) Construction Contracts. Lender shall have received certified copies of the
true, accurate and complete copies of the Construction Contracts, the form and
content of which shall be subject to Lender’s approval. The Construction
Contract of the General Contractor shall be a firm and binding fixed price
contract for the construction of all of the Improvements. Thereafter, such
Contracts shall remain in full force and effect and no Material Adverse Event
shall have occurred affecting any of such Construction Contracts.

(f) Approved Appraisal. Lender shall have received, obtained and approved an
Approved Appraisal for the Project.

(g) Maximum Project Loan Amount. Each Loan shall be for a principal amount,
determined by Lender, not to exceed the lesser of 75% of the appraised value of
the Real Property under the Approved Appraisal for the Project or 75% of the
Project Costs.

(h) Debt Service Coverage Ratio. The Approved Lease must reflect an NOI that is
in compliance with the Debt Service Coverage Ratio required herein. For a lease
to be approved by Lender, the Debt Service Coverage Ratio must equal or exceed
1.25 to 1 for the period or periods determined by Lender.

Lender shall have three business days after receipt of all of the information
required above in which to review and approve or reject the proposed Project. If
Lender fails to respond within such ten (10) days, the proposed Project and the
proposed lease shall be deemed to have been disapproved by Lender. Even if
approved, the Lender’s obligation to disburse funds under a Loan for an approved
Project shall be subject to the terms and conditions stated in Section 3 below.

2.3 Approval of Leases. All new proposed leases and each proposed tenant for
each Project must be pre-approved by Lender in accordance with the following:

(a) The lease must be a bona fide, arms-length lease executed in Borrower’s
ordinary course of business.

(b) Lender must have received a complete copy of the proposed lease (together
with all exhibits, work orders and other related documents) to be executed by
the Lessee and Borrower, clearly specifying the rental rate and all free rental
periods, concessions and commissions related to the lease.

(c) Unless disclosed to and approved by Lender, the Lessee must be a person or
entity who is not affiliated with or controlled by, controlling, or under common
control with the Company, any Operating Subsidiary or any member or partner
thereof.

(d) The term of the Lease must be for a minimum of 5 years from the date of
completion.

(e) The rental rate of the Lease must reflect an NOI that will, upon the
Completion Date, comply with the Debt Service Coverage Ratio required herein.
For a lease to be approved by Lender, the Debt Service Coverage Ratio must equal
or exceed 1.25 to 1 for the period or periods determined by Lender.

(f) The terms of the lease, including without limitation, the subordination
provisions, shall be acceptable to Lender.

(g) The present and future financial condition and business prospects of the
proposed tenant shall be acceptable to Lender and Lender shall have received
financial statements and a credit bureau report on the proposed tenant.

(h) Any additional information reasonably requested by Lender concerning the
proposed tenant or the terms of the lease.

2.4 Note; Payment Terms. Each Loan shall be evidenced by an individual Note to
be executed at closing of each Loan and shall be payable upon the terms provided
therein, which may include, but not be limited to, the following:

(a) As more fully provided in the Notes, interest shall accrue at the Interest
Rate on the outstanding principal balance of each Note.

(b) Upon and after the occurrence of an Event of Default, at the option of
Lender, the outstanding principal balance of each Note shall bear interest at a
rate per annum equal to the Default Rate.

(c) All accrued and unpaid interest shall be due and payable on the first day of
each calendar month from and after the date of the Note to and including the
Maturity Date of such Loan as set forth in Section 2.4(d).

(d) If not sooner paid, the entire unpaid principal balance, all accrued and
unpaid interest, and all other amounts payable under each Note shall be due and
payable in full on the date that is the twelve-month anniversary of the date of
the Note; provided, however that each Note shall have a single six-month
extension option subject to the following conditions that must be satisfied as
determined by the Lender:

(1) the completion of the Project is scheduled to be completed in compliance
with the Project Budget and the Project Schedule;

(2) the Lessee is in compliance with the Approved Lease, no event of default or
breach has occurred under the Approved Lease, no material adverse event shall
have occurred affecting the Lease and the Lessee shall not have the option to
terminate the Approved Lease;

(3) there shall have occurred no Event of Default nor shall there have occurred
any event that with the passage of time or giving of notice, or both, would
constitute an Event of Default;

(4) Borrower shall have paid the extension fee as defined in section 2.6 below;

(5) Borrower shall have given Lender not less than thirty (30) days’ written
notice of its exercise of such extension option;

(6) The Debt Service Coverage Ratio must equal or exceed 1.25 to 1 for the
period or periods determined by Lender; and

(7) Borrower shall have paid the extension fee provided for in Section 2.6(c).

(e) Notwithstanding the foregoing, each Loan and all accrued and unpaid interest
thereon, together with all other sums payable under the Note and Deed of Trust
relating thereto, shall be due and payable in full upon the sale of any Project
encumbered by such Loan.

2.5 Expiration of Facility. The facility shall expire twelve (12) months from
the date hereof (the “Facility Expiration Date”), at which time Lender shall
have no obligation to review or approve any additional Projects or establish any
new Loans, but Lender shall continue to make Advances with respect to any
existing Loans in accordance with the terms and provisions of this Agreement,
and the Loan Documents shall remain in full force and effect until paid in full.



2.6   Loan Fees and Expenses.

(a) On each Closing Date, Borrower shall pay to Lender a non-refundable loan fee
for each Loan in the amount of 1/2 of one percent of the Maximum Project Loan
Amount.

(a) On each Closing Date, Borrower shall pay to Lender all Loan Expenses.

(c) For any extension approved by Lender, subject to the conditions stated
herein for any Note, Borrower shall pay an extension fee of 1/4 of one percent
of the Maximum Project Loan Amount.

2.7 Facility. The purpose of this Agreement is to set forth the terms and
conditions under which Lender will make Loans. Requests for Loans shall be
submitted by Borrower to Lender, and such Loans shall be approved only upon the
completion of the required procedures as set forth herein for such approval. The
Facility shall be revolving in nature such that prior to the Facility Expiration
Date, the Facility may be drawn, repaid and drawn again through individual Loans
in unlimited repetition so long as the sum of (a) the aggregate principal
amounts outstanding under Loans, and (b) the cumulative Loan amounts that are
committed but not yet advanced under the Facility never exceeds Twenty-Five
Million Dollars ($25,000,000.00) at any one time, and so long as no Event of
Default has occurred.

2.9 Limitation on Facility Amount. Notwithstanding anything to the contrary
contained herein, until such time as Lender has granted a participation in the
Facility in an amount not less than Ten Million Dollars ($10,000,000.00) to a
participant satisfactory to Lender, and such participant has acquired such
participation, the Facility Amount shall be Fifteen Million
Dollars ($15,000,000.00).

Section 3. Conditions Precedent to Lender’s Obligations; Conditions Precedent to
Closing of Each Loan. Lender shall have no obligation to make the initial
Advance under a Loan for a Project approved by Lender on the Closing Date,
unless Lender has approved the Project, the Approved Lease, the Lessee, the
Project Budget and Project Schedule as provided in Section 2 above and, in
addition, each of the following conditions precedent set forth in this Section 3
have been strictly satisfied, in each case in form and substance acceptable to
Lender, or have been waived by Lender.

Without limiting the generality of the foregoing, the obligations of Lender
hereunder are conditioned on the receipt by Lender of the following, each in
form and substance satisfactory to Lender in its sole discretion:

(a) A certificate of the Secretary or an Assistant Secretary of the Company,
dated as of the date hereof, containing an incumbency certification and
otherwise in form satisfactory to Lender, to which shall be attached copies of
the resolutions and bylaws described below;

(b) A copy of the articles of incorporation of the Company, certified, as of a
recent date, by the Colorado Secretary of State;

(c) A good standing certificate with respect to the Company, issued, as of a
recent date, by the Colorado Secretary of State;

(d) A copy of the bylaws of the Company;

(e) Resolutions duly adopted by the board of directors of the Company
authorizing, inter alia, the transaction contemplated hereby, the entering into
of this Agreement by the Company and the execution of this Agreement on the
Company’s behalf by an authorized officer of the Company.

(f) An opinion of counsel for the Company, dated the date hereof, addressing
such matters as may reasonably be requested by Lender or its counsel;

(g) Subordination Agreements in favor of Lender executed by each of the
Subordinate Lenders with respect to the Subordinate Debt held by them;

(h) Certified copies of the promissory notes evidencing the Subordinate Debt;
and

(i) Such other instruments, items and other documents as Lender may reasonably
request.

3.1 Loan Documents. Borrower shall have executed and delivered any and all
documents and instruments requested by Lender in a form and substance
satisfactory to Lender, in Lender’s sole discretion, to evidence and secure the
Loan, including, without limitation, the following:



  (a)   A promissory note for the Loan;

(b) A construction loan agreement for the Project (a “Project Loan

Agreement”);

(c) The following security instruments (the “Security Documents”):

(1) A first priority lien Deed of Trust encumbering the Real Property and

the Improvements;

(2) UCC-1 Financing Statements;



  (3)   A Security Agreement encumbering all personal property related to

the Project;

(4)

A Pledge Agreement for the Collateral Account, at the option of

Lender;

(5) A valid and effective Present Assignment of Rents and Leases;

(6) A valid and effectual Assignment of all Project Plans and

Specifications and Construction Contracts, together with such

consents and agreements of the Contractors as Lenders may request;

(7) A separate environmental indemnity agreement, at the option of

Lender; and

(8) Any other documents which Lender may reasonably request of

Borrower as necessary, supplementary or convenient to perfect

Lender’s security interest in the Collateral.

3.2 Loan Fee/Expenses. At each Closing, Borrower shall pay to Lender the Loan
fees and all of Lender’s out-of-pocket Loan Expenses, in each case as set forth
in Section 2.6, incurred in connection with the Closing of the Loan and the
making of the initial Advance. Without limiting the generality of the foregoing,
on the date hereof, Borrower shall pay to Lender all of Lender’s out-of-pocket
Loan Expenses incurred in connection with this Agreement.

3.3 Appraisal. Lender shall have received an Approved Appraisal of the Real
Property certified to Lender and issued by an MAI designated appraiser chosen by
Lender containing a final dollar estimate of the market value of the Real
Property, as completed, as leased, with appropriate discounting, and conforming
with Lender’s underwriting standards and rules and regulations of the Office of
the Comptroller of the Currency. The appraisal shall be reviewed by and found to
be satisfactory to Lender in its sole discretion. The maximum amount of the
principal balance of the Loan shall not exceed a loan-to-value ratio stated in
Section 2.2 above and thereafter the maximum amount of the principal balance of
the Loan shall not exceed the loan-to-value ratio stated in Section 2.2 above.

3.4 Plat. Lender shall have received a copy of all plats, planned unit
development maps, planned building group maps, and preliminary or final site
development plans for the Real Property. Each Real Property must constitute a
legally subdivided parcel.

3.5 Survey; Flood Hazard. Lender shall have received a current land survey plat
certified to Lender and the Title Company prepared and certified by a
professional land surveyor licensed in the state where the Project is located,
which shall be prepared in accordance with the most recent ALTA/ASCM standards
for urban surveys including items 1-13 on Table A and shall be certified to
Lender, the Title Company and Borrower in a manner satisfactory to Lender.
Lender shall have received a certification, from a company of its choice,
certifying that no portion of the Real Property is located within a Federal
Emergency Management Agency identified flood plain area and state the map number
or within any other flood hazard area.

3.6 Title. Borrower shall hold fee simple title to each Real Property, subject
only to the exceptions to title approved by Lender. Each Real Property shall be
subject to no liens, other than the lien of general real estate taxes and
assessments not yet due and payable.

3.7 Title Insurance. Lender shall have received a binding mortgagee’s title
insurance commitment from the Title Company in form and substance satisfactory
to Lender, together with legible copies of all documents affecting title and a
current tax certificate or the equivalent, in which the Title Company has
unconditionally committed to insure the lien of the Deed of Trust for the
benefit of Lender as a first priority lien encumbering the Real Property and
Improvements under an ALTA loan policy 1992 form, subject to no exceptions other
than to those which Lender has specifically consented to in writing (“Permitted
Exceptions”) and containing a revolving credit endorsement, a so-called
comprehensive endorsement, a variable rate endorsement, an ALTA Form 8.1
environmental lien endorsement (construction form), and such other endorsements
as Lender may request. Such title commitment shall call for the deletion of all
standard preprinted exceptions (including survey exceptions). At Lender’s
option, the policy to be issued will provide mechanic’s lien coverage
satisfactory to Lender. At Lender’s option, title commitment shall contain a
pending disbursement clause acceptable to Lender. Such title commitment shall
require the policy to contain such endorsements as Lender may request. Such
commitment will be accompanied by such re-insurance and co-insurance agreements
and endorsements as Lender may require.

3.8 Plans and Specifications; Engineering Reports. Borrower shall have delivered
to Lender the Project Plans and Specifications approved by the required
Governmental Authorities, which shall be in a form and content satisfactory to
Lender and shall be subject to approval by Lender. Lender shall have received
all engineering reports and other reports, data and information required by
Lender to indicate that the Real Property is suitable for its intended use,
without extraordinary land preparation or expense. Any recommendation in such
reports must have been complied with or incorporated into the Project Plans and
Specifications.

3.9 Environmental Compliance. Lender shall have received a current Phase I
environmental audit of the Real Property in a form and substance acceptable to
Lender, issued by an environmental engineering firm acceptable to Lender,
prepared in accordance with the ASTM standards for environmental site
assessments. The environmental assessment shall indicate that the Real Property
and Improvements do not contain, incorporate nor are threatened by contamination
from any hazardous materials and/or hazardous substances, including, but not
limited to, asbestos, PCBs, underground storage tanks, ground water or soil
contamination, and that the Real Property does not contain any wetlands or
endangered species habitat. In the event that the environmental audit indicates
that further sampling and analysis is warranted, Lender may require further
testing and evaluation at Borrower’s expense. If the environmental reports or
audits disclose risk of environmental liability or if the auditors make
recommendations regarding the abatement or removal of hazardous materials or
substances, Lender may refuse to make Advances or disbursements until such risk
has been removed or Borrower has performed all measures recommended by the
auditor. In the event the environmental reports or audits disclose risk of
environmental liability, and the Borrower is not pursuing appropriate remedies,
Lender may require an environmental indemnity agreement (which may be contained
in the Project Loan Agreement or Deed of Trust) indemnifying Lender against all
environmental risks and liabilities, in a form acceptable to Lender.

3.10 Zoning. Lender shall have received evidence that the Real Property is
properly zoned for the Improvements and their intended use and that such zoning
is final and not subject to challenge.

3.11 Mechanic’s Lien Waivers. Lender shall have received lien waivers for any
work performed or materials supplied by Contractors prior to the Closing Date.

3.12 Insurance. Lender shall have received evidence of insurance as required in
any of the Loan Documents. All evidence of insurance shall be on an ACCORD 27
form.

3.13 Utilities. Lender shall have received evidence that all utilities and
services to the Real Property, including, without limitation, water, sewer, gas
and electric, and telephone, are available at the boundary of the Real Property
in amounts sufficient to service the on-site Improvements for their intended
use.

3.14 Permits. Lender shall have received a copy of grading, building and any
other permits required from any Governmental Authority necessary for the
construction of the Improvements and the same shall be in full force and effect.

3.15 Organizational Documents. Lender shall have received a Certified copy of
all organizational documents (including operating agreements if the entity is a
limited liability company) of Borrower, including the Operating Subsidiary that
owns the applicable Project, and their managing members/managers, and their
managing partners evidencing that each of them is validly existing and in good
standing under all states in which they are either formed or in which they are
conducting business. Lender shall have received certificates of good standing
from the secretaries of state or similar governmental authority indicating they
are in good standing.

3.16 Borrowing Resolution. Borrower shall have delivered to Lender a copy of a
written consent of its owners/members consenting to (i) Borrower’s execution,
delivery and performance of the Loan, (ii) the execution and delivery and
performance of all of Borrower’s obligations under the Loan Documents, and
(iii) authorizing the officers of Borrower to request all Advances under the
Loan and permitting Lender to rely on the signature of any person purporting to
be a manager of Borrower for an Advance under the Loan.

3.17 Legal Opinion. At the option of Lender, Borrower shall cause its
independent legal counsel, acceptable to Lender, to issue and deliver to Lender
its legal opinion that Borrower is a duly formed, validly existing corporation
in good standing under the laws of the state of Colorado; that the Loan
Documents have been duly executed and delivered by Borrower and are enforceable
in accordance with their terms; and as to such other matters as Lender shall
reasonably request.

3.18 Representations. All representations and warranties by Borrower shall
remain true, correct and complete.

3.19 No Event of Default. No Event of Default shall exist, and no event shall
have occurred or condition exist that, after notice of lapse of time, or both,
would constitute an Event of Default.

3.20 Owner’s Equity. Lender shall have received evidence sufficient to indicate
that Borrower has invested the minimum Borrower’s Equity. If Lender has not
received sufficient evidence indicating the minimum Borrower’s Equity, Lender
may require Borrower to make a Borrower’s
Deposit to be held by Lender in the Collateral Account and disbursed in
accordance with the disbursement procedures contained herein.

3.21 Leases. Lender shall have received a copy of the fully executed Approved
Lease affecting the Real Property. Lender shall have received a subordination,
non-disturbance and attornment agreement on Lender’s standard form, executed by
the Lessee and Borrower, subject to the terms of Section 6.4. No materially
adverse event, such as bankruptcy, shall have occurred concerning the Lessee.

3.22 Payment and Performance Bonds, Etc. Lender shall have received Certified
copies of all Construction Contracts and, at Lender’s option, a payment and
performance bond from the General Contractor for the full amount of the
Construction Contract, with a dual oblige endorsement issued to Lender, all in a
form and content acceptable to Lender.

3.23 Other Matters. Lender shall have received such other documents and items as
it shall reasonably request.



    Section 4. General Provisions for all Advances.

4.1 Advances. Subject to the strict satisfaction of the conditions contained in
this Agreement, Borrower may request and the Lender shall make Advances on each
Loan in the manner set forth in each Project Loan Agreement, only for the
amounts and for the cost items set forth in the Project Budget.

4.2 Satisfaction of Conditions. Although Lender shall have no obligation to make
any Advance unless and until all of the conditions and prior performances set
forth herein have been kept,
fulfilled or performed, and until all inspections, certifications, releases,
waivers, or paid bills or other requirements set forth herein or in the Project
Loan Agreement have been made, delivered and complied with, Lender, at its sole
discretion, may make Advances prior to that time without waiving or releasing
any of the requirements or conditions of this Agreement; but Borrower shall
continue to be strictly obligated and subject thereto, and all such conditions,
prior performances and other requirements shall nevertheless be strictly and
punctually complied with and fulfilled and performed; and, notwithstanding any
such disbursement, Lender, at its sole discretion, may discontinue any further
Advances at any time until all of the conditions, prior performances and other
requirements of this Agreement have been strictly fulfilled, performed and
complied with.

Without limiting the generality of the foregoing, certain disbursement
procedures for Advances, including, without limitation, requirements for draw
requests and supporting documentation from Borrower and inspections by Lender’s
Inspector, and limitations on Advances for hard and soft costs shall be as set
forth in the Project Loan Agreement for each Loan.

4.3 Excess Advances. Borrower shall immediately repay any Advance received by
Borrower in excess of the amount Borrower is entitled to under the provisions of
this Agreement.

4.4 Other Discretionary Disbursements/Advances. At its discretion, Lender may
pay, but shall not be obligated to pay, from the Collateral Account or the
undistributed proceeds of any Loan, even without a disbursement request, any of
the following: (a) Loan fees; (b) Loan Expenses; (c) after an Event of Default,
any amounts necessary to remove defects of title to the Real Property, or to pay
liens and other encumbrances on the Real Property, which are prior to Lender’s
interest in the Real Property or which claim a priority over Lender’s interest
in the Real Property; (d) amounts due and payable to third persons in accordance
with the terms and provisions of this Agreement, the Note, or the Loan
Documents; (e) amounts to preserve or protect any Collateral securing the Loan
in accordance with the terms of this Agreement; and (f) after an Event of
Default, amounts necessary to complete the Improvements in accordance with the
Construction Contracts and the Project Plans and Specifications. Any such
payments shall for all purposes be deemed to be an Advance on the Loan. If the
amount so disbursed results in total Advances exceeding the maximum principal
amount of the Loan, or if such Advances when added to disbursements requested by
the draw documents, exceed such amount, it shall nevertheless be deemed to be
subject to the terms and conditions of this Agreement, to accrue interest in the
same manner as all other disbursements hereunder, to be repaid by Borrower in
the manner set forth herein, and shall be secured by the Collateral. Lender
shall be under no obligation to advance to Borrower an amount in excess of the
maximum principal amount of the Loan, even if, after making the optional
Advances allowed under this Section the remaining Loan funds are inadequate to
complete construction of the Project.

4.5 Project Cost Overruns. If, at any time, the remaining costs of completing
any Project exceeds the remaining undisbursed portion of the Loan allocated for
that Project, as determined by Lender, whether such increase is a consequence of
modifications or amendments to the Construction Contracts or cost overruns,
then, Lender shall not be obligated to approve any Advances or further
disbursements from the Collateral Account until such time as Borrower has either
provided evidence that it has advanced from its own funds all expenses of such
cost overruns or has paid additional sums into the Collateral Account as
hereinafter provided. Lender shall have the right to demand that Borrower pay
into the Collateral Account additional sums as calculated by Lender in its
reasonable discretion sufficient to complete the Project in accordance with the
Construction Contracts such that the amounts so deposited into the Collateral
Account and the remaining undisbursed balance of the Loan allocated to the
Project is in an amount that equals or exceeds the revised Project Budget; and
Borrower’s failure to do so within ten (10) days of demand by Lender shall
constitute an Event of Default. Lender shall have no obligation to make
disbursements from the Collateral Account or make any Advances under the Loan
until such funds have been deposited with Lender, as Lender may request from
time to time in accordance with the provisions of this Agreement. Such funds
shall constitute a portion of Borrower’s Deposits. The Collateral Account shall
be an account maintained with Lender into which all of Borrower’s Deposits shall
be deposited and into which Advances on the Loan may be deposited and against
which checks may be drawn for the purpose of disbursing the proceeds for the
purposes described herein and for the other purposes described in this
Agreement. Borrower shall not have the right to withdraw the funds for any
purpose. No interest shall accrue on the funds deposited into the Collateral
Account. All funds in the Collateral Account are pledged as additional
Collateral for the Loan.

Section 5. Responsibility for Completion/Indemnity. Lender assumes no
responsibility for completion of all or any portion of any Project. Lender shall
have no obligation to any person to complete any portion of any Project, to
apply undisbursed portions of the Loan to claims outstanding for the
construction of any Project, or to exercise any of its rights hereunder. Nothing
herein shall be construed as establishing a relationship between the Lender and
any other party except the debtor/creditor relationship between Borrower and
Lender. Lender shall owe no duty to any person to review any of the Construction
Contracts, to insure compliance with Construction Contracts, to inspect the
construction of the Improvements, or to warn Borrower or any other party of any
defect or mistake in the Improvements. By accepting, reviewing or approving
anything to be observed, performed or fulfilled by Borrower, Lender shall not be
deemed to have warranted or represented the sufficiency, legality,
effectiveness, completeness, correctness or legal effect of the same or of any
term, provision or condition thereof. All inspections are conducted for the sole
benefit of Lender. Neither the Borrower, Contractors, nor any contract purchaser
or other person may rely, or have any right to rely, upon Lender’s determination
of the appropriateness of any Advance, approval of any inspection, or Lender’s
approval of any other matter contained herein. Borrower shall, on demand,
indemnify, defend and hold harmless Lender, its agents, participants,
affiliates, officers, directors and employees of and from any and all
liabilities, claims, demands, actions, causes of action, costs and expenses,
including, without limitation, reasonable attorney fees and costs and expenses
reasonably incurred in preparing or defending against any litigation or claim,
action, suit, proceeding or demand of any kind or character, asserted against
Lender or incurred by Lender at any time by reason of, arising out of, or
related to, directly or indirectly, the construction of the Project, the
condition of the Real Property, or any injury, death or accident occurring on or
about the Real Property.

Section 6. Conditions Precedent to Initial and Subsequent Advances. Lender shall
have no obligation to make any Advances for any Improvements until, as to each
such Advance, all of the following conditions precedent are strictly satisfied,
substantial completion being insufficient:

6.1 Prior Conditions. All conditions precedent listed in Sections 2, 3, and 4
have been satisfied and continue to be satisfied on an on-going basis, and any
written request by Lender for any updated, additional or revised documentation
or information required thereunder has been satisfied within a reasonable time,
but not more than ten (10) days following such request.

6.2 Title Update. If required by Lender, Lender shall have received the
mortgagee’s title insurance policy for the Loan excepting from coverage only the
permitted exceptions and adding affirmative protection for those matters
requested by Lender and shall have received before each and every Advance (other
than a disbursement solely for interest) subsequent to the initial Advance
date-down endorsements as requested by Lender to its title policy indicating
that since the preceding Advance, there has been no change in the status of
title and no other exceptions not theretofore approved by Lender. No Material
Adverse Event shall have occurred affecting title to the Real Property.

6.3 Construction. The Improvements are being and have been constructed to date
substantially in accordance with the Construction Documents, the Project Budget,
and the Project Schedule.

6.4 Casualty. The Improvements shall not have been materially damaged by any
casualty, unless Lender shall have received insurance proceeds in an amount
deemed by Lender to be sufficient for complete repair of the damage and that
when added to the undisbursed balance of the Loan are sufficient for completion
of the Project in accordance with the Construction Documents.

6.5 Updated Appraisal. The disbursement requested shall not cause the
outstanding principal balance of the Loan to exceed the maximum loan-to-value
ratio or loan to cost ratio stated in Section 2.2 above. If requested by Lender,
Lender shall have received an updated appraisal. If an Event of Default exists,
if Lender has reasonable cause to believe that the value of the Real Property
has been impaired for any
reason whatsoever, if an appraisal is required in order to comply with
regulatory requirements, if the appraisal is ordered in connection with an
extension of the Maturity Date or a casualty loss to the Improvements, then the
cost of such appraisal shall be at Borrower’s expense; provided that Borrower
shall not be responsible for the cost of more than one appraisal annually.
Otherwise, such appraisal shall be conducted at the Lender’s expense.

6.6 Financials. No Material Adverse Event shall have occurred affecting
Borrower. Lender may require that Borrower provide it with satisfactory evidence
that there is not pending against Borrower a petition in bankruptcy, whether
voluntary or otherwise, any assignment for the benefit of creditors or petition
seeking reorganization or arrangement pursuant to federal bankruptcy laws or of
any similar state law, or any other action brought pursuant to the aforesaid
bankruptcy laws. Upon request of Lender, Borrower shall supply Lender with a
written certification stating that no condition exists, which materially
adversely affects the financial condition of Borrower, or the Real Property.
Lender may also conduct a credit investigation which Lender deems advisable or
order any and all credit reports upon Borrower, and such investigation or
reports shall not reveal any Material Adverse Event.

6.7 Construction. Borrower shall not have done or permitted anything to be done
that would materially and negatively affect the completion of the Project or the
performance of any of the Construction Contracts.

6.8 Compliance. Borrower shall have theretofore complied with all of its
covenants and agreements contained in this Agreement, the Note and the other
Loan Documents, and all representations and warranties of Borrower contained
herein or in any other Loan Document shall be true as of the date of
disbursement as if first made on that date; and there shall not exist an Event
of Default nor shall there exist the occurrence of an event which with the
passage of time or notice, or both, would result in an Event of Default.

6.9 Contractors. For each proposed Project, Borrower shall have provided a list
certified by Borrower and General Contractor of all subcontractors with whom
Borrower or Contractors have contracted, a list certified by each subcontractor
shown on such list containing all subcontractor’s suppliers, and subcontractors,
and evidence that all persons shown on such lists have received payment for all
work performed for the period covered by the previous disbursement request, and
that all such persons have executed appropriate lien waivers for such work and
materials furnished. Such evidence may include, but is not necessarily limited
to, copies of canceled checks, original invoices, and original lien waivers.

6.10 Mechanic’s Liens. Lender shall have received the lien waivers described in
Sections 4 and 5. Lender shall not have received a notice of intent to file a
mechanic’s lien and no statement of lien or other mechanic’s lien shall have
been recorded affecting all or any of the Real Property.

6.11 Owners Equity. Lender shall have received evidence sufficient to indicate
that Borrower has invested into the Project the minimum Borrower’s Equity. If
Lender has not received sufficient evidence, Lender may require Borrower to
invest such amounts and provide evidence of the same as a condition to any
Advance or may require Borrower to make a Borrower’s Deposit to be held by
Lender in the Collateral Account and disbursed prior to any Advances on the
Loan.

6.12 Final Project Advance. In the case of each Project, Lender will have no
obligation to make the final Advance until the following conditions have been
complied with, provided that all other conditions in this Agreement for Advances
have been complied with:

(a) The Improvements have been fully completed and equipped in accordance with
the Project Plans and Specifications free and clear of mechanics’ liens and
security interest and are ready for occupancy;

(b) Borrower shall have furnished to Lender “all risks” casualty insurance in
form and amount and with companies satisfactory to Lender in accordance with the
requirements contained in the Loan Documents;

(c) Borrower shall have furnished to Lender copies of all licenses and permits
required by any Governmental Authority having jurisdiction for the occupancy of
the Improvements and the operation thereof, including a permanent certificate of
occupancy from the municipality in which the Project is located;

(d) The Lessee shall have executed acknowledgment of acceptance of the Project
in form and substance acceptable to Lender;

(e) Borrower shall have furnished a survey covering the completed Improvements
in compliance with Section 3.5, at Lender’s option;

(f) All fixtures, furnishings, furniture, equipment and other property required
for the operation of the Project shall have been installed free and clear of all
liens and security interests, except in favor of Lender;

(g) Borrower shall have furnished to Lender copies of all final waivers of lien
and sworn statements from Contractors and material suppliers and an affidavit
from the General Contractor in accordance with the mechanic’s lien law of the
State or as otherwise established by Lender;

(h) Borrower shall have furnished to Lender a certificate from the General
Contractor and, at Lender’s option, Borrower’s architect, or other evidence
satisfactory to Lender stating that (i) the Improvements have been completed in
accordance with the Plans and Specifications, and (ii) the Improvements as so
completed comply with all applicable law;

(i) Lender shall have received a certificate from the Lender’s Inspector for the
sole benefit of Lender that the Improvements have been satisfactorily completed
in accordance with the Project Plans and Specifications; and

(j) Such other conditions as may be set forth in the Project Loan Agreement
shall have been satisfied.

Section 7. Representations and Warranties. Borrower represents and warrants to
Lender that as of the date of this Agreement and as of the date of each
disbursement of the Loan proceeds:

7.1 Recitals. The recitals and statements of intent appearing in this Agreement
are true, correct and complete.

7.2 Organization. The Company is a corporation validly formed, existing and in
good standing under the laws of the state of Colorado.

7.3 Power and Authorization. Borrower has the full power to carry out its
business now being conducted. The execution, delivery and performance of all
Loan Documents by Borrower, to the extent to be executed, delivered or performed
by Borrower: (a) have been duly authorized by all necessary corporate or other
action; (b) do not require the consent or approval of any other person,
regulatory authority or governmental body; and (c) do not conflict with, result
in violation of, or constitute a default under any provision of any agreement or
other instrument binding upon Borrower, or any law, governmental regulation,
court decree or order applicable to Borrower.

7.4 Enforceability. This Agreement constitutes, and any instrument or agreement
required hereunder to be given by Borrower when delivered will constitute,
legal, valid and binding obligations of Borrower, enforceable against Borrower
in accordance with their respective terms, subject to bankruptcy and insolvency
laws affecting the rights of creditors generally.

7.5 Litigation and Claims. There exists no litigation or claim (including those
for past-due taxes) against Borrower or the Collateral which is pending, or for
which Borrower has received written notice, and no other event has occurred
which may have a Material Adverse Effect on Borrower’s financial condition or
properties.

7.6
Financial Information. The financial statements of Borrower supplied to Lender
disclosed their true and complete financial condition as of the date of the
statements, and there has been no Material Adverse Event subsequent to the date
of the most recent financial statements supplied to Lender. Borrower does not
have any material contingent obligations except as disclosed in such financial
statements.

7.7 Taxes. All tax returns and reports of Borrower that are or were required to
be filed have been filed, and all taxes, assessments and other governmental
charges have been paid in full.

7.8 Location of Borrower’s Offices and Records. The principal place of business
of Borrower is located at 700 17th Street, Suite 1200 Denver, Colorado, 80202.

7.9 Information. All information heretofore or contemporaneously herewith
furnished by Borrower to Lender for the purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all information
hereafter furnished by or on behalf of Borrower to Lender will be, true, and
accurate in every material respect on the dates which such information is dated
or certified; and none of such information is or will be incomplete by omitting
to state any amendment, modification or any material fact necessary to make such
document information not misleading.

7.10 Survival of Representations and Warranties. Each request by Borrower for an
Advance shall constitute an affirmation on the part of Borrower that the above
representations and warranties are true, correct and complete as of the time of
such request. Borrower understands and agrees that Lender is relying upon the
above representations and warranties in making the Loan to Borrower. Borrower
further agrees that the foregoing representations and warranties shall be
continuing in nature and shall remain in full force and effect until such time
as the Loan shall be paid in full.

7.11 Ownership of Borrower. The ownership of Borrower is as set forth on
Exhibit B attached hereto and made a part hereof.

7.12 Business Loan. The Facility is solely for business purposes, and is not for
personal, family, household or agricultural purposes.

7.13 Subordinate Debt. The Company has received no loans from any Affiliate
other than the Subordinate Debt.

7.14 ERISA. The Borrower is not a party in interest to any plan defined or
regulated under ERISA, and the assets of the Borrower are not “plan assets” of
any employee benefit plan covered by ERISA or Section 4975 of the Internal
Revenue Code.

Section 8. Affirmative Covenants. Borrower covenants and agrees with Lender
that, while this Agreement is in effect, Borrower will perform the following:

8.1 Payment of Loan. Borrower shall promptly pay and perform when due all
obligations of Borrower contained herein or in another Loan Document.

8.2 Payment of Laborers and Materialmen. Promptly and fully pay all laborers and
materialmen for the Improvements in such amounts and at such times as necessary
to prevent mechanics liens upon the Real Property. Borrower shall, upon demand,
defend and indemnify Lender of and from all claims, suits or proceedings brought
by any person allegedly unpaid for labor or materials supplied to the Project.
This indemnity shall survive repayment and satisfaction of this Loan.

8.3 Completion of Improvements. Borrower shall proceed with construction without
interruption and promptly complete the Improvements not later than the original
Maturity Date in a good and workmanlike manner according to the Project Plans
and Specifications, free from all liens and encumbrances, and in accordance with
the Construction Documents, and all applicable ordinances and statutes, zoning
laws, and all regulations and building codes of any governmental or municipal
agency having jurisdiction over the Improvements.

8.4 Enforcement of Contracts. Borrower shall strictly enforce the Construction
Documents to ensure that the Contractors are required to promptly and diligently
perform all of their obligations thereunder and in such a manner as to preserve
Lender’s security in the Real Property and Improvements.

8.5 Additional Contractor Lists. Borrower, promptly upon request of Lender from
time to time, shall furnish to Lender correct lists of the Contractors, all
subcontractors, suppliers and materialmen employed or retained in connection
with the construction of the Improvements, together with, if required by Lender,
copies of each such contract. Each such list shall show the name, address and
telephone number of each such person, a general statement of the nature of the
work to be done, the labor and materials to be supplied, the names of
materialmen if known, and the approximate dollar value of such labor or work
with respect to each. Lender shall have the right to telephone or otherwise
communicate with the Contractors, each subcontractor and materialman to verify
the facts disclosed by said list or by any disbursement request, or for any
other purpose.

8.6 No Other Security Interests. No materials, equipment, fixtures or any other
part of the Improvements or articles of personal property placed in the
Improvements shall be purchased or installed under any security agreement or
other arrangements wherein the seller reserves or purports to reserve the right
to remove or to repossess any such items or to consider them personal property
after their incorporation into the Improvements.

8.7 Maintenance of Licenses and Permits. Borrower shall maintain in full force
and effect all rights and licenses necessary to carry on its business, and all
permits, licenses, consents and approvals necessary for the construction,
maintenance and operation of the Improvements. Borrower shall maintain its
present existence and shall maintain executive personnel and management at a
level of experience and ability equivalent to present personnel and management.

8.8 Litigation. Borrower shall promptly inform Lender in writing of: (a) any
Material Adverse Event; (b) all litigation and claims and all threatened
litigation and claims affecting Borrower which could materially affect the
financial condition of Borrower; and (c) all litigation concerning all or any
portion of the Collateral. In the event that such litigation concerns or affects
any of the Collateral, Lender may engage counsel to make an appearance and
defend Lender’s interest in the Collateral, all at Borrower’s expense. In
addition, in the event that such litigation asserts a lien, including, without
limitation, a mechanic’s lien, or a claim to title of all or any portion of the
Collateral, Borrower shall, at Lender’s election, also either post a bond or
deliver other cash security with Lender (or, at Lender’s option, with the court
in the case of a mechanic’s lien bond) in an amount of one-and-one-half times
the amount of such claims within thirty (30) days of the date of the initiation
of such litigation (provided that if the lien is recorded, such as a mechanic’s
lien, then the bond or security shall be posted within thirty (30) days of
recording). Such bond or cash security shall be held by Lender (or, at Lender’s
option, with the court in the case of a mechanic’s lien bond) until the
conclusion of such litigation and may be used at Borrower’s election to settle
such litigation. If not settled or concluded in favor of Borrower, the bond or
cash security may be used by Lender to either pay off such claimants or may be
applied against the Loan. If cash security is pledged, Borrower may use the cash
to settle any such dispute (provided that the funds will only be released upon a
final and complete settlement of the claims).

8.9 Financial Records. Borrower shall maintain its books and records in
accordance with the accounting principles historically used by Borrower, applied
on a consistent basis, and Borrower will permit Lender to examine and audit
Borrower’s books and records at all reasonable times. All books and records
shall separately account for the income and expenses attributable to the Real
Property. Borrower shall deliver to Lender the following financial information,
all of which shall be in a form and content reasonably acceptable to Lender, on
or before the date specified below:

(a) Whenever requested and in any event within ninety (90) days after the end of
each fiscal year, Borrower shall furnish to Lender its (i) unqualified audited
annual financial statements prepared by a certified public accountant acceptable
to Lender, (ii) a balance sheet, (iii) statement of income and expenses, and
(iv) statement of cash flows that include the results of the financial
operations of Borrower. To the extent that they comply with the requirements of
this section, Borrower may furnish to Lender the reports filed with the
Securities and Exchange Commission.

(b) Semi-annually and as soon as practicable and in any event within forty-five
(45) days after the end of each semi-annual period, Borrower will furnish a
certified, internally-prepared balance sheet, income statement and operating
statements.

(c) Within ninety (90) days after each fiscal year, Borrower shall furnish a
covenant compliance certificate in the form of Exhibit A for the prior fiscal
year certifying compliance with the financial covenants set forth herein,
together with a copy of all brokerage and bank statements and supporting
documentation used to support the certification.

(d) Within forty-five (45) days of filing with the Internal Revenue Service,
Borrower shall furnish a certified copy of its federal income tax returns,
together with all K-1s, 1099s, sub chapter S corporation and partnership income
tax returns, W-2s and other schedules and exhibits, and, if any extensions are
filed, Borrower shall furnish Lender with a copy of any extensions within five
(5) days of filing the same with the Internal Revenue Service.

(e) Borrower shall furnish such additional reasonable information and
statements, lists of assets and liabilities, aging of receivables and payables,
inventory schedules, budgets, forecasts, tax returns, and other reports with
respect to Borrower’s financial condition, the Real Property, and business
operations as Lender may reasonably request from time to time.

8.10 Insurance. In addition to the insurance required under any other Loan
Document, Borrower shall obtain, maintain or cause to be maintained and shall
deliver to the Lender policies of insurance, at its expense, providing the
following:

(a) Policies of insurance evidencing bodily injury, death or property damage
liability coverages in amounts not less than $1,000,000.00 (combined single
limit), and an excess/umbrella liability coverage in an amount not less than
$1,000,000.00 shall be in effect with respect to the Borrower. Such policies
must be written on an occurrence basis so as to provide blanket contractual
liability, broad form property damage coverage, and coverage for products and
completed operations.

(b) “Special Cause of Loss” insurance on the Improvements in an amount not less
than the full insurable value on a replacement cost basis of the insured
Improvements and personal property related thereto. During the construction
period, such policy shall be written in the so-called “Builder’s Risk Completed
Value Non-Reporting Form” with no coinsurance requirement and shall contain a
provision granting the insured permission to occupy. Such policy shall not
contain an exclusion for terrorist losses.

(c) If applicable, evidence of worker’s compensation insurance coverage
satisfactory to Lender.

(d) If the Real Property, or any part thereof, lies within a “special flood
hazard area” as designated on maps prepared by the Department of Housing and
Urban Development, a National Flood Insurance Association standard flood
insurance policy, plus insurance from a private insurance carrier if necessary,
for the duration of the Loan in the amount of the full insurable value of the
Improvements.

(e) Such other insurance as the Lender may require, which may include, without
limitation, errors and omissions and liability insurance with respect to the
contractors, architects and engineers, earthquake insurance, rent abatement
and/or business loss.

All insurance policies shall (i) be issued by an insurance company having a
rating of “A” VII or better by A.M. Best Co., in the Best’s Rating Guide,
(ii) name the Lender as an additional insured on all liability insurance and as
mortgagee and lender loss payee on all casualty, builder’s risk or property
damage insurance, (iii) provide that the Lender is to receive thirty (30) days
written notice prior to non-renewal or cancellation, (iv) be evidenced by a
certificate of insurance to be held by the Lender, and (v) be in form and
amounts acceptable to the Lender. Borrower will provide Lender with loss payee
endorsements, non-contributing mortgagee’s endorsements, or other endorsements
as Lender may require. If any insurance policies are blanket policies, they
shall contain an agreed amount endorsement, in amounts reasonably approved by
Lender.

8.11 Insurance Reports. In addition to any reports required in the Deed of
Trust, Borrower, upon request of Lender, will deliver to Lender from time to
time the policies or certificates of insurance in form satisfactory to Lender,
including stipulations that coverages will not be cancelled or diminished
without at least 30 days’ prior written notice to Lender. In connection with all
policies covering the Real Property, Borrower shall furnish to Lender, upon
request of Lender, reports on each existing insurance policy showing such
information as Lender may reasonably request, including, without limitation the
following: (a) the name of the insurer; (b) the names of all insureds and loss
payees; (c) the risks insured; (d) the amount of the policy; (e) the properties
insured; (f) the then-current property values on the basis of which insurance
has been obtained, and the manner of determining those values; and (g) the
expiration date of the policy.

8.12 Other Agreements. Borrower shall comply in all material respects with all
easements, covenants, declarations, other agreements affecting the Real Property
including, without limitation, whether now or hereafter existing, between
Borrower and any other party and notify Lender immediately in writing of any
default in connection with any other such agreement.

8.13 Taxes, Charges and Liens. Borrower shall discharge when due any of its
other obligations, including, without limitation, all assessments, taxes,
governmental charges, levies and liens of every kind and nature imposed upon
Borrower or its properties, income or profits prior to the date on which
penalties would attach, and all lawful claims that, if unpaid, might become a
lien or charge upon any of Borrower’s properties, income or profits, including,
but not limited to, the Real Property; provided, however, Borrower will not be
required to pay and discharge any such assessment, tax, charge, levy, lien or
claim that affects the Collateral so long as: (a) the amount or legality of the
same shall be contested in good faith by appropriate proceedings; (b) Borrower
promptly notifies Lender of the contest and keeps Lender informed as to the
status of the contest; (c) the contest and delay in payment of such tax would
not, in Lender’s opinion, jeopardize Lender’s security interest in or the value
of the Collateral; (d) within thirty (30) days of the date the same became due,
or the filing of the lien, whichever is earlier, Borrower shall either (i) have
established, with Lender’s approval, on its books adequate reserves with respect
to such contested assessment, tax, charge, levy, lien or claim in accordance
with generally-accepted accounting practices, or (ii) if Lender has not approved
the reserve, have posted a bond in favor of Lender, issued by a surety
acceptable to Lender, in an amount equal to one and one-half of the amount of
such lien; and (e) Borrower promptly pays all amounts ultimately determined to
be payable.

8.14 Operations. Borrower shall conduct its business affairs in a reasonable and
prudent manner and in compliance with all applicable federal, state and
municipal laws, ordinances, rules and regulations respecting its properties,
charters, businesses and operations, all minimum funding standards and other
requirements of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and other laws applicable to Borrower’s employee benefit plans, if
any. Borrower’s sole
business is the development, construction and rental of the Real Property.
Borrower shall not engage in any business other than the ownership, development,
construction and rental of the Real Property.

8.15 Inspection of Books. Borrower shall permit employees or agents of Lender,
at its own expense, at any reasonable time to inspect any and all Collateral and
Borrower’s other properties and to examine or audit Borrower’s books, accounts
and records and to make copies and memoranda of Borrower’s books, accounts and
records. If Borrower now or at any time hereafter maintains any records
(including, without limitation, computer-generated records and computer software
programs for the generation of such records) in the possession of a third party,
Borrower, upon reasonable request of Lender, shall notify such party to permit
Lender free access to such records at all reasonable times and to provide Lender
with copies of any records it may request, all at Borrower’s expense.

8.16 Collateral Inspection.

(a) Borrower shall permit Lender and its representatives, including Inspector,
to enter upon the Real Property and observe the construction of the Improvements
and all materials to be used in construction thereof; permit them to examine the
Real Property Construction Documents; all detailed plans and shop drawings for
the Improvements, and all of Borrower’s books, records, contracts and bills with
respect to the Improvements; and cause the subcontractors to cooperate with
Lender in this regard. Observation by Lender of construction shall be for the
purpose of protecting the security of the Loan only, and such observation shall
in no way be construed as an acknowledgement that the Construction Documents
have been complied with or that the construction is free from defect or in
compliance with the terms of this Agreement.

(b) In addition, Inspector, at Borrower’s expense, shall make regular
observations of the Real Property as construction progresses and at all critical
times during construction to determine that the work is progressing in a timely
manner and in compliance with the Project Schedule, to review each request for a
loan disbursement to reasonably ascertain that all construction to the date of
request has been completed to the extent indicated in Borrower’s request and to
furnish Lender with full and complete reports of the construction and provide
Borrower with copies of such reports.

8.17 Bonds. In the event that a mechanic’s or other lien is filed encumbering
the Real Property, Borrower shall, in addition to the other requirements of the
Loan Documents, immediately notify Lender thereof and obtain for the benefit of
Lender a corporate surety bond in an amount and with sureties satisfactory to
Lender or, at Lender’s election, a cash deposit to be deposited with Lender, the
Title Company or the court, at Lender’s option, in the amount specified in this
Agreement and in such a manner as to cause the lien to be satisfactorily
released within thirty (30) days of the date filed.

8.18 Correction of Defects. Borrower shall proceed diligently to correct
material defects and the completion of Improvements described in the
Construction Contracts.

8.19 Lien Waivers. Borrower shall obtain lien waivers from all Contractors
through the use of check endorsements and lien waiver forms acceptable to
Lender.

8.20 Financial Covenants.

(a) Except as otherwise noted, all capitalized terms in this paragraph and not
otherwise defined in this Agreement shall have the meanings determined in
accordance with GAAP. In addition, except as otherwise noted, all financial
computations shall be made in accordance with GAAP.

(b) The Company shall not permit its Debt as of the last day of each fiscal year
to exceed three hundred percent (300%) of its Tangible Net Worth.

8.21 Leases. Borrower shall exercise its good faith, best efforts to comply with
and perform all of its obligations under each Approved Lease. Borrower shall
provide to Lender, within five (5) days of Borrower’s receipt, copies of any
correspondence, notices, demands or proposed amendments pertaining to all
Approved Leases. If Lender so requests, Borrower shall from time to time obtain
from any Lessee and deliver to Lender estoppel certificates, and, if required in
the tenant’s leases, a subordination, non-disturbance and attornment agreement,
all in a form and substance approved by Lender.

8.22 Additional Assurances. Borrower shall make, execute and deliver to Lender
such promissory notes, mortgages, deeds of trust, security agreements, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loan and to perfect
all security interests and liens in the Collateral.

Section 9. Negative Covenants. Borrower covenants and agrees with Lender as
follows:

9.1 Continuity of Operations. Without the prior written consent of Lender,
Borrower (specifically the parent “Company”) shall not: (a) engage in any
business activities substantially different than those in which Borrower is
presently engaged; (b) cease operation, liquidate, merge or consolidate with any
other entity; (c) change its management or turn over management of its affairs
to any other person; (d) change its name or operate its business under any
assumed name, or (e) change the state of its formation.

9.2 Change in Accounting Period. Without the prior written consent of Lender,
Borrower (specifically the parent “Company”) shall not change the times of
commencement or termination of their fiscal year or other accounting periods, or
change its methods of accounting other than to conform to generally-accepted
accounting principles applied on a consistent basis.

9.3 Government Regulation. Borrower shall not be or become subject at any time
to any law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Lender from making any advance or extension of credit to Borrower or from
otherwise conducting business with Borrower, or fail to provide documentary and
other evidence of Borrower’s identity as may be requested by Lender at any time
to enable Lender to verify Borrower’s identity or to comply with any applicable
law or regulation, including, without limitation, Section 326 of the USA Patriot
Act of 2001, 31 U.S.C. Section 5318.

9.4 Subordinate Debt. Borrower shall receive no loan from any Affiliate, other
than the Subordinate Debt, without the prior written consent of Lender. Borrower
shall not amend or modify any of the promissory notes evidencing the Subordinate
Debt (as detailed in “Exhibit C”) without the prior written consent of Lender.

9.17 Merger. Borrower shall not merge into or consolidate with any Person or
otherwise dispose of substantially all of its assets other than in the ordinary
course of business.

Section 10. Events of Default. Each or any one of the following shall constitute
an Event of Default under this Agreement.

10.1 Event of Default. The occurrence of any one or more of the following events
or conditions shall constitute an “Event of Default” under this Agreement.

(a) Any failure to pay any principal or interest under the Note when the same
becomes due and payable and such failure continues for ten (10) days, or the
failure to pay any other sum due under the Note, this Agreement or any Loan
Document when the same shall become due and payable and such failure continues
for ten (10) days after notice thereof to Borrower.

(b) Any failure or neglect to perform or observe, or default under, any of the
covenants, conditions or provisions of this Agreement (other than a failure or
neglect described in one or more of the other provisions of this Section 10) and
such failure or neglect either cannot be remedied or, if it can be remedied, it
continues unremedied for a period of thirty (30) days after notice thereof to
Borrower.

(c) The occurrence of an Event of Default, or a default that remains uncured
after the expiration of any applicable grace period, under any other Loan
Document.

(d) Any warranty, representation or statement contained in this Agreement, in
the Note or in any Loan Document or any other document or instrument executed or
delivered in connection with the Loan, or made or furnished to Lender by or on
behalf of Borrower, shall be or shall prove to have been false when made or
furnished.

(e) The filing by Borrower (or against Borrower to which Borrower acquiesces or
that is not dismissed within

sixty (60) days after the filing thereof) of any proceeding under the federal
bankruptcy laws now or hereafter existing or any other similar statute now or
hereafter in effect; the entry of an order for relief under such laws with
respect to Borrower; or the appointment of a receiver, trustee, custodian or
conservator of all or any part of the assets of Borrower.

(f) The insolvency of Borrower or the execution by Borrower of an assignment for
the benefit of creditors; or the convening by Borrower of a meeting of their
creditors, or any class thereof, for purposes of effecting a moratorium upon or
extension or composition of its debts; or the failure of Borrower to pay their
debts as they mature; or if Borrower is generally not paying its debts as they
mature.

(g) The admission in writing by Borrower that it is unable to pay its debts as
they mature or that it is generally not paying its debts as they mature.

(h) The dissolution of Borrower.

(i) Any levy or execution upon, or judicial seizure of any portion of any
Collateral.

(j) Any attachment or garnishment of, or the existence or filing of any lien or
encumbrance, other than any lien or encumbrance permitted by a Deed of Trust,
against any portion of any Collateral that is not removed or released within
thirty (30) days after its creation.

(k) The institution of any legal action or proceedings to enforce any lien or
encumbrance upon any portion of any Collateral or security for the Loan, that is
not dismissed within thirty (30) days after its institution other than for
mechanics liens for which a bond has been posted as provided herein.

(l) The occurrence of any event of default under any document or instrument
given by Borrower or any Affiliate in connection with any other indebtedness or
obligation of Borrower or any Affiliate owed to Lender.

(m) Any action shall be taken by any Governmental Authority that would
materially and adversely affect timely substantial completion of the Project by
the Completion Date or the use or occupation of the Project for their intended
purpose and such action shall not have been reversed or remedied within a period
of thirty (30) days from the taking thereof.

(n) If Borrower fails to construct the Improvements in substantial accordance
with the Project Plans and Specifications and applicable law and such failure is
not cured within twenty (20) days after written notice of such default by Lender
to Borrower or if the failure is for a reason beyond the control of Borrower,
then for a reasonable time not to exceed sixty (60) days, so long as Borrower is
diligently pursuing a cure.

(o) If any Governmental Authority should declare a default under any subdivision
improvement or development agreement or otherwise refuses to issue any permits
necessary for the development of any Project or any certificates of occupancy
required for the occupancy of any Project as a result of any action or failure
to act attributable to Borrower.

(p) A transfer, sale or conveyance of any of the Collateral prohibited under any
of the Loan Documents.

(q) Any direct or indirect transfer of any legal or beneficial interests in any
Operating Subsidiary that is the maker of a Note, unless after giving effect to
such transfer the Company continues to own not less than fifty-one percent (51%)
of the legal and beneficial interests in, and continues to control, such
Operating Subsidiary.

Section 11. Effect of an Event of Default; Remedies. If any Event of Default
shall occur, Lender, at Lender’s option, may cease making any Advances under any
Loan and/or may accelerate the Obligations, at Lender’s option, to become
immediately due and payable. Upon an Event of Default, Lender shall have no
obligation to review and approve any new proposed Projects. Upon an Event of
Default, all sums due under the Loan Documents shall accrue interest at a rate
(“Default Rate”) of interest equal to 18% per annum. In addition to accelerating
the Obligations due and payable under the Loan, Lender may exercise any other
remedy it may have under this Agreement, any Loan Document, or any Security
Document, or those available at law or in equity or by statute, including,
without limitation, the rights of specific performance. Lender may elect to
enforce the Loan or any of its rights or remedies successively, concurrently, or
consecutively, in any order and at any time or from time to time as it may so
determine in its sole and absolute discretion. No failure or delay on the part
of Lender in exercising any right, power or privilege under this Agreement, the
Loan Documents or under the law, and no course of dealing between Borrower and
Lender shall operate as a waiver hereof or thereof, nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise of any other right, power or privilege.
Borrower hereby waives any defense or claim of marshalling or that Lender must
proceed against any particular Collateral in any particular order or at any
particular time. Without limiting the foregoing, upon the occurrence of an Event
of Default, Lender shall have the right, acting on its own behalf or through a
court appointed receiver which may be appointed upon ex parte application
without notice to Borrower, to take possession of the Collateral and perform any
and all work it deems advisable or necessary to protect the Improvements and
complete them substantially in accordance with the Project Plans and
Specifications. Borrower hereby irrevocably constitutes and appoints Lender
and/or any court appointed receiver its attorney-in-fact with full power and
authority upon the occurrence of an Event of Default to do all or any of the
following: (a) take possession of, protect and complete the Improvements;
(b) use funds not disbursed pursuant to the Loan for the purpose of completing
the Improvements and payment of costs related thereto; (c) make such additions,
changes and corrections in the Construction Contracts as deemed necessary or
desirable by Lender to complete the Project without loss to Lender; (d) employ
such contractors, subcontractors, agents, architects and other persons that
Lender deems necessary or desirable to complete the Project; (e) pay, settle or
compromise all existing invoices, charges and claims relating to the Real
Property and/or the Improvements as it deems necessary for completion of the
Improvements and clearance of title to the Real Property for protection of its
interest; (f) prosecute and defend all actions and proceedings in connection
with construction of the Improvements and apply the proceeds of any judgment in
any such action against any of the Obligations as it determines in its sole
discretion; (g) execute, acknowledge and deliver all instruments and documents
in the name of Borrower and do and perform all acts in the name of Borrower that
Lender deems necessary or appropriate to complete the construction of the
Improvements; (h) lease the Real Property and execute and deliver leases in the
name of Borrower. Nothing contained in this Section shall prohibit Lender from
altering the Construction Contracts to effect a reduction of the cost of any
item therein when in the exercise of reasonable judgment Lender determines that
such action is necessary to provide for the sale of all or a portion of the
Improvements or to protect or enhance the value of the Improvements or Real
Property as security for satisfaction of the Obligations. No delay or failure of
Lender in the exercise of any right or remedy shall be deemed a waiver of any
further exercise of such right or remedy or of any other rights of Lender as to
any security for the Obligations, and shall not affect the rights of Lender to
enforce payment of the Loan and to recover judgment for any portion thereof
remaining unpaid. The rights and remedies herein expressed are cumulative and
not exclusive of any right or remedy that may be available to Lender under its
Loan Documents or by law or otherwise. Borrower specifically waives any
obligation of Lender, if any, to accept a deed in lieu or to pursue any
Collateral at any particular time.

Section 12. Action Upon Agreement.

12.1 No Third Party Beneficiaries. This Agreement is made for the sole
protection and benefit of the parties hereto and no other person or organization
shall have any right of action hereon.

12.2 Integration. The Loan Documents constitute the entire understanding and
agreement between Borrower and Lender with respect to the transactions arising
in connection with the Loan and supersede all prior written or oral
understandings and agreements between Borrower and Lender with respect to the
matters addressed in the Loan Documents. Borrower hereby acknowledges that,
except as incorporated in writing in the Loan Documents, there are not, and were
not, and no persons are or were authorized by Lender to make, any
representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the matters addressed in the Loan Documents. Borrower
hereby represents, warrants and acknowledges that counsel of Borrower’s own
choosing has advised Borrower in the negotiation, execution and delivery of the
Loan Documents.

12.3 Modifications. No promise, representation, warranty or agreement made
subsequent to the execution and delivery of this Agreement by either party
hereto, and no revocation, partial or otherwise, or change, amendment or
addition to, or alteration or modification of, this Agreement shall be valid
unless the same shall be in writing signed by all parties hereto.

12.4 No Joint Venture. Lender and Borrower each have separate and independent
rights and obligations under this Agreement. Nothing contained herein shall be
construed as creating, forming or constituting any partnership, joint venture,
merger or consolidation of Borrower and Lender for any purpose or in any
respect.

Section 13. General.

13.1 Setoff. Borrower hereby grants to Lender a security interest in, and Lender
is hereby authorized at any time and from time to time, without prior notice to
Borrower (any such notice being expressly waived by the Borrower), to set off
and apply, any and all accounts and deposits (general or special, time or
demand, provisional or final) at any time held by Lender, or any branch,
subsidiary, or affiliate of Lender, and all other indebtedness at any time owing
by Lender or any branch, subsidiary, or affiliate of Lender, to or for the
credit or the account of Borrower (including all accounts held jointly with
another, but excluding any IRA or Keogh accounts, or any trust accounts for
which a security interest would be prohibited by law), against any and all of
the Obligations of Borrower now or hereafter existing under the Loan Documents.
Such security interest may be enforced, and such right of setoff may be
exercised, by Lender irrespective of (i) whether or not Lender shall have made
any demand under the Loan Documents and (ii) whether such Obligations are
contingent, matured, or unmatured. Lender agrees promptly to notify Borrower
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of Lender under this paragraph are in addition to other rights and remedies
(including, without limitation, other rights of setoff) which Lender may have.

13.2 Survival and Severability. This Agreement shall survive the making of the
Loans and shall continue so long as any part of the Loans, or any extension or
renewal thereof, remains outstanding. If any provision of this Agreement is held
to be invalid, illegal, or unenforceable in
any jurisdiction, the validity, legality and enforceability of that provision in
any other jurisdiction, and the validity, legality and enforceability of the
remaining provisions hereof in all jurisdictions, shall not be affected or
impaired in any way.

13.3 Discretionary Rights. All rights, powers and remedies granted Lender
herein, or otherwise available to Lender, are for the sole benefit and
protection of Lender, and Lender may exercise any such right, power or remedy at
its option and in its sole and absolute discretion without any obligation to do
so. In addition, if, under the terms hereof, Lender is given two or more
alternative courses of action, Lender may elect any alternative or combination
of alternatives, at its option and in its sole and absolute discretion. All
monies advanced by Lender under the terms hereof and all amounts paid, suffered
or incurred by Lender in exercising any authority granted herein, including
reasonable attorneys’ fees, shall be secured by the Security Documents, shall
bear interest at the highest rate payable on the Loans until paid, and shall be
due and payable by Borrower to Lender immediately without demand.

13.4 Standard of Review. Whenever any of the Loan Documents require Lender’s
consent or approval, such consent or approval may be granted or withheld by
Lender in Lender’s sole and absolute discretion, for any reason or no reason
whatsoever, unless the context of such sentence specifically requires Lender to
act reasonably. In such cases, it shall be reasonable for Lender to act in
accordance with the terms of the Loan Documents or as would otherwise be
reasonable for national banks located in Denver, Colorado. In either case,
Lender may impose additional conditions and requirements prior to granting such
consents or approvals.

13.5 Indemnity. Borrower shall indemnify and hold Lender harmless from and
against all claims, costs, expenses, actions, suits, proceedings, losses,
damages and liabilities of any kind whatsoever, including but not limited to
attorneys’ fees and expenses, arising out of any matter relating, directly or
indirectly, to the Loans, to the ownership, development, construction, or sale
of the Real Property and Improvements, whether resulting from internal disputes
of Borrower, or whether involving other third persons or entities, or out of any
other matter whatsoever related to any of the Loan Documents, or any property
encumbered thereby, but excluding any claim or liability which arises as the
direct result of the gross negligence or willful misconduct of Lender. This
indemnity provision shall continue in full force and effect and shall survive
not only the making of the Loans and the Advances but shall also survive the
repayment of the Loans and the performance of all of Borrower’s other
obligations hereunder.

13.6 Joint and Several. If Borrower consists of more than one person or entity
their liability shall be joint and several. The provisions hereof shall apply to
the parties according to the context thereof and without regard to the number or
gender of words or expressions used.

13.7 Time of Essence. Time is expressly made of the essence of this Agreement.

13.8 Notices. All notices required or permitted to be given hereunder shall be
in writing and may be given in person or by United States mail, by delivery
service or by telecopy transmission. Any notice directed to a party to this
Agreement shall become effective upon the earliest of the following: (a) actual
receipt by that party; (b) delivery to the designated address of that party,
addressed to that party; (c) if given by certified or registered United States
mail, two (2) Business Days after deposit with the United States Postal Service,
postage prepaid, addressed to that party at its designated address; or (d) if
sent by telecopier when transmitted to and received at the appropriate
telecopier number. The initial designated address of a party shall be the
address of that party shown below or such other address as that party, from time
to time, may specify by notice to the other parties.

         
Borrower:
  Across America Real Estate Corp.

 
  700 17th Street, Suite 1200
 
  Denver, Colorado 80202

 
  Attn: James W. Creamer, III

 
  Telecopier No.: (303) 893-1008

 
  Telephone No.: (303) 893-1003

Lender:
  United Western Bank

 
  700 17th Street, Suite 100
 
  Denver, Colorado 80202

 
  Attn: David Livingston

 
  Telecopier No.: (720) 932-3996

 
  Telephone No.: (720) 956-6517

With a copy to:
  United Western Bank


700 17th Street, Suite 100
Denver, Colorado 80202
Attn: General Counsel
Telephone No.: (720) 956-6500

13.9 Payment of Costs. Borrower shall pay upon demand all costs and expenses
arising from the preparation of this Agreement, the closing of the Loans, the
making of Advances and the monitoring and administration of the Loans, including
but not limited to title insurance premiums, other title company charges,
recording and filing fees, costs of Uniform Commercial Code searches, Lender’s
in-house and outside attorneys’ fees and expenses, if any, Lender’s
documentation fee, Lender’s inspection fees, environmental review fees,
appraisal and appraisal review fees, any intangible or recording taxes and any
other charges that may be imposed on Lender as a direct result of this
transaction.

13.10 Choice of Law. This Agreement shall be governed by and construed according
to the laws of the State of Colorado, without giving effect to conflict of laws
principles.

13.11 Successors. Except as otherwise provided herein, this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
successors and assigns.

13.12 Headings. The headings or captions of sections and paragraphs in this
Agreement are for reference only, do not define or limit the provisions of such
sections or paragraphs, and shall not affect the interpretation of this
Agreement.

13.13 Assignments and Participations and Information Sharing. Lender, at any
time, shall have the right to sell, assign, transfer, or negotiate the Loan and
the Loan Documents, in whole or in part, and to grant participation interests in
the Loan and the Loan Documents. Borrower hereby acknowledges and agrees that
any such disposition shall give rise to a direct obligation of Borrower to each
such assignee or participant. Lender is authorized, without any limitations
whatsoever, to share with any actual or prospective assignee or participant, any
Lender’s affiliate, any derivative counter parties and any rating agencies, any
customer information or document that Lender may have or obtain regarding the
Loans, the Loan Documents, the Projects, or Borrower. In addition, Lender is
authorized, without any limitations whatsoever, to furnish such information to
affiliates of Lender.

13.14 Counterparts. This Agreement may be executed in counterparts, all of which
executed counterparts shall together constitute a single document. Signature
pages may be detached from the counterparts and attached to a single copy of
this Agreement to physically form one document.

13.15 Partial Payments. Borrower agrees that partial payments of any installment
or amount due to Lender, even if indorsed and negotiated by Lender, shall not
constitute an accord and satisfaction of the full installment or amount due
unless Borrower follows the following procedures: Any proposal by Borrower for a
partial payment/accord and satisfaction must be presented directly to the
officer handling the administration of the Loan, together with correspondence
specifically requesting that Borrower be relieved of the balance of the
obligation, and stating the specific dollar amount of the requested release.
Lender may unilaterally reject such proposal. Such proposal shall only be deemed
accepted if such officer responds to Borrower in writing specifically relieving
Borrower of the balance of the obligation by identifying the amount forgiven in
a specific dollar amount. In the event Lender cashes an instrument under which
Borrower asserts an accord and satisfaction, Lender shall have one (1) year from
the date the instrument was negotiated to return the partial payment and rescind
the accord and satisfaction.

13.16 USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual Lender
will ask for Borrower’s name, taxpayer identification number, residential
address, date of birth, and other information that will allow Lender to identify
Borrower, and if Borrower is not an individual Lender will ask for Borrower’s
name, taxpayer identification number, business address, and other information
that will allow Lender to identify Borrower. Lender may also ask, if Borrower is
an individual to see Borrower’s driver’s license or other identifying documents,
and if Borrower is not an individual to see Borrower’s legal organizational
documents or other identifying documents.

13.17 Inconsistencies Among Loan Documents. In the event of any inconsistencies
between the terms of this Agreement and any terms of any of the other Loan
Documents, the terms selected by Lender in its sole subjective discretion shall
be controlling.

13.18 WAIVER OF SPECIAL DAMAGES. BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT BORROWER MAY HAVE TO CLAIM OR RECOVER FROM LENDER
IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

13.19 JURY WAIVER. BORROWER AND LENDER HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN
OR AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO THIS DOCUMENT, ANY OTHER
LOAN DOCUMENT OR ANY RELATIONSHIP BETWEEN LENDER AND BORROWER. THIS PROVISION IS
A MATERIAL INDUCEMENT TO LENDER TO PROVIDE THE FINANCING DESCRIBED HEREIN OR IN
THE OTHER LOAN DOCUMENTS.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

“Lender”

UNITED WESTERN BANK

By: /s/

          Name:     David R. Livingston     Title:     President- Denver Region

“Borrower”

ACROSS AMERICA REAL ESTATE CORP.,

a Colorado corporation

By: /s/ Name:
Title:


2

EXHIBIT A

FORM OF COMPLIANCE CERTIFICATE

________________, 200__

United Western Bank
700 17th Street, Suite 100
Denver, Colorado 80202

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement (the “Loan Agreement”) dated
as of      , 2007, by and between Across America Real Estate Corp., a Colorado
corporation (“Borrower”), and United Western Bank (“Bank”). All capitalized
terms used herein and not otherwise defined shall have the meanings given to
such terms in the Credit Agreement.

Borrower hereby certifies, represents and warrants to Bank that (i) the
representations and warranties of Borrower set forth in the Credit Agreement are
true and correct on and as of the date hereof; (ii) the proceeds of the Advances
requested have been used only for the purposes set forth in the Credit
Agreement; and (iii) no condition or event has occurred that is an Event of
Default or potential Event of Default.

Borrower hereby further certifies that as of      , 200     (the “Determination
Date”) and as computed on the worksheet attached hereto:

The ratio of Borrower’s Debt to Tangible Net Worth is      .     : 1.00,
compared to not more than 3.0 :1.00 as required by the Credit Agreement.

ACROSS AMERICA REAL ESTATE CORP., a Colorado corporation

By:
Name:
Title:


3

EXHIBIT B

OWNERSHIP OF BORROWER (In Excess of 15%)

Across America Real Estate Corp.

Represents 51% of Borrowing Entity

                                              Amount and                        
Nature of                         Beneficial       Percent of         Name and
Address of Beneficial Owner   Ownership       Class        
G. Brent Backman
        10,781,435               67.2       %  
 
                                   
 
                                   
700 Seventeenth
Street, Suite 1200
 

 

 

 

 

 


 
                                   
Denver, Colorado 80202
 
 
 
 
 
 

 
 
 
 
 
 
 

 
                                   
Sarmat, LLC
        3,140,000               19.6       %  
 
                                   
 
                                   
700 Seventeenth
Street, Suite 1200
 

 

 

 

 

 


 
                                   
Denver, Colorado 80202
 
 
 
 
 
 

 
 
 
 
 
 
 


_______________________________ (TBD Development Partner)

Represents 49% of Borrowing Entity

                      Amount and                 Nature of                
Beneficial   Percent of         Name and Address of Beneficial Owner   Ownership
  Class        
 
            %  
 
               
 
               
 
            %  
 
               

4

EXHIBIT C

SUBORDINATE DEBT



(1)   Revolving Note in the amount of $3,500,000 between Across America Real
Estate Corp. (Maker) and BOCO Investments, LLC (“Holder”) dated September 28,
2006, and

As amended on March 30, 2007 in order to re-define “Senior Debt” to include
United Western Bank.



(2)   Revolving Note in the amount of $3,500,000 between Across America Real
Estate Corp. (Maker) and GDBA Investments, LLLP (“Holder”) dated September 28,
2006, and

As amended on March 30, 2007 in order to re-define “Senior Debt” to include
United Western Bank.



(3)   Senior Subordinated Note in the amount of $3,500,000 between Across
America Real Estate Corp. (Maker) and BOCO Investments, LLC (“Holder”) dated
September 28, 2006, and

As amended on March 30, 2007 in order to re-define “Senior Debt” to include
United Western Bank.



(4)   Senior Subordinated Note in the amount of $3,500,000 between Across
America Real Estate Corp. (Maker) and BOCO Investments, LLC (“Holder”) dated
September 28, 2006, and

As amended on March 30, 2007 in order to re-define “Senior Debt” to include
United Western Bank.

5